ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-270, concluding that SAMUEL A. MALAT of HADDON HEIGHTS, who was admitted to the bar of this State in 1989, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(l)(knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(5)(knowingly failing to disclose to tribunal a material fact), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(conduct prejudicial to the administration of justice) and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that SAMUEL A. MALAT is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 7, 2003; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*555ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.